Citation Nr: 0518293	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for residuals of extraction 
of a supernumerary tooth, for purposes of receiving 
compensation and/or VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision that denied service 
connection for dental trauma and gum disease, for purposes of 
receiving compensation.  The veteran filed a notice of 
disagreement (NOD) in May 1998, and the RO issued a statement 
of the case (SOC) later that month.  The veteran filed a 
substantive appeal in July 1998.

In November 1998, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  As reflected in the February 1999 supplemental SOC 
(SSOC), the RO has continued the denial of the claim for 
service connection for dental trauma and gum disease, for 
compensation purposes.
 
In May 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Following the hearing, the 
veteran submitted additional evidence to the Board, waiving 
initial RO consideration of the evidence.  The Board has 
accepted that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

In March 2003, the Board re-characterized the issue on appeal 
as also encompassing service connection for residuals of 
extraction of a supernumerary tooth, for the purpose of 
receiving VA outpatient dental treatment, and remanded the 
matter to the RO for additional development.  In December 
2003, the RO issued a SSOC, reflecting the continued denial 
of the claim.

In August 2004, the Board again remanded the matter to the RO 
for additional action.  After completion of the requested 
action, the RO continued the denial of the claim (see 
February 2005 SSOC), and returned the matter to the Board..


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran had in-service extraction of a supernumerary 
tooth, with associated odontogenic elements; this is not a 
dental condition involving loss of bone due to in-service 
trauma or disease, and there is no evidence of disability due 
to any aggravation as a result of the extraction.

3.  The veteran had in service scaling as likely treatment 
for periodontal disease; he did not apply for dental benefits 
within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
extraction of a supernumerary tooth, for purposes of 
receiving compensation and/or VA outpatient dental treatment, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 1712 
(West 2002); 38 C.F.R. § 3.381 (as in effect prior to and as 
of June 8, 1999); 38 C.F.R. §§ 4.149, 4.150, 17.161 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the May 1998 SOC, and the February 1999, December 
2003, and December 2005 SSOCs, and the June 2003, March 2004, 
and August 2004 letters, the RO notified the veteran of the 
legal criteria governing the claim (to include for purposes 
of compensation and/or VA outpatient treatment), the evidence 
that has been considered in connection with the appeal, and 
the bases for the denial of the claim.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's June 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, dental records, 
if he gave the VA enough information about such records so 
that VA could request them from the person or agency that had 
them.  The RO's letter requested that the veteran provide the 
names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  That letter also invited the veteran to submit 
any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in April 1998, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the June 2003 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
December 2003 SSOC, and the RO afforded the veteran well over 
a one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service dental records and VA outpatient 
treatment records.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

Service medical records at the time of the veteran's 
induction examination in April 1972 show that his teeth were 
not examined.  

Service dental records at the time of the veteran's initial 
dental examination in July 1972 note that teeth Nos. 5, 16, 
17, 18, 31, and 32 were missing, and that teeth Nos. 1, 2, 
13, 15, 19, 29, and 30 had fillings or restorations.  The 
veteran also had caries or defects of teeth Nos. 3, 4, and 
14, which were treated or restored during service.  

The service dental records show that the veteran underwent 
surgical removal of an impacted mesiodens, with associated 
odontogenic elements in October 1972.  The records show that 
a palatal stint was wired in place, and then removed the next 
day when the veteran complained of being very uncomfortable.  
Stitches were removed four days later, at which time the 
veteran complained of feelings of pressure throughout the 
pre-maxilla region.  The records also indicate that this 
procedure was performed by Captain Malcolm Whitman, DC, at 
the USA dental clinic in Bad Tölz, Germany.

The service dental records show that the veteran underwent 
in-scaling in August 1973, and oral hygiene instructions were 
provided.

A June 1975 statement by Anthony M. Schiano, D., and Francis 
LePera, D.D.S., reflects that the veteran complained of 
swelling between the maxillary central incisors in April 
1975, and was advised to see a periodontist.

A November 1984 statement by Malcolm Whitman, D.M.D., 
reflects that he had surgically removed a supernumerary tooth 
in October 1972.

In November 1998, the veteran testified that his two front 
teeth became loose after the in-service surgical procedure.

A statement received from the veteran's mother in January 
1999 indicates that the veteran complained of soreness and 
infection after his discharge from military service, and was 
later told that he needed reconstructive gum surgery.

VA progress notes reflect that tooth No. 7 was extracted in 
March 2000.

In May 2002, the veteran testified that, following the in-
service surgical procedure, he was treated with pain 
medication, and that after a few months, his mouth began 
healing better.  The veteran testified that there was not any 
kind of real infection at that time, and that he did not 
experience any more problems until after he left service, at 
which time his gums swelled and became infected again.  The 
veteran testified that one dental surgeon had indicated that 
there remained an open gap beneath the gum, where food would 
get trapped and infect the gum, and that gum restructuring 
surgery was recommended.

II.  Legal Analysis

The veteran contends that the extraction of a supernumerary 
tooth performed in service in October 1972 caused dental 
trauma and resulted in gum disease and loss of two teeth, and 
that he is entitled to service connection for purposes of 
receiving compensation and/or obtaining outpatient dental 
treatment.  

A.  Compensation

The provisions of 38 C.F.R. § 3.381(a) provide that service 
connection will be granted for a dental disease or injury of 
individual teeth and the investing tissue, shown by the 
evidence to have been incurred in or aggravated by service.  
See 38 C.F.R. § 3.381(a) (as in effect prior to June 8, 
1999).  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. 
§ 3.381(e) (as in effect prior to June 8, 1999).  Periodontal 
disease and replaceable missing teeth, among certain other 
dental conditions, are not disabling, and may be considered 
service-connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment.  38 C.F.R. § 
4.149.

The dental regulations were revised, effective June 8, 1999, 
to clarify requirements for service connection of dental 
conditions and to provide that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  
64 Fed. Reg. 30392-30393 (1999) (codified as 38 C.F.R. § 
3.381).  The regulation now provides that treatable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

Here, the Board notes that the veteran filed his claim for 
entitlement to service connection for residuals of extraction 
of a supernumerary tooth, for purposes of receiving 
compensation and/or VA outpatient dental treatment, in March 
1998.  Hence, both the former and revised regulations are 
applicable to his claim.  However, the Board also notes that 
there has been no substantive change in the legal provisions 
that would affect the outcome of the case currently under 
consideration.  See 38 C.F.R. § 3.381 (2004); 64 Fed. Reg. 
30392-30393 (1999).

Initially, the Board note that the record does not suggest 
any dental trauma to any teeth.  All teeth for that were 
filled or restored appear to have had caries or defects.  The 
overall evidence does not suggest that any dental conditions 
in service were associated with traum.  

Service dental records and the November 1984 statement by 
Malcolm Whitman, D.M.D., reflect that a supernumerary tooth 
was extracted in October 1972; however, this extraction, 
alone, does not provide a basis for the award of 
compensation.  The Board points out that congenital or 
developmental abnormalities, to include supernumerary parts, 
are not "diseases or injuries within the meaning of 
applicable legislation" and, hence, do not constitute 
disability for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  While the Board notes that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) and 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence 
that such has occurred in this case.   

Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(c).  Here, 
however, the veteran has testified that, after a few months 
following the October 1972 surgical procedure, he did not 
experience any further problems in service.  There also is 
competent evidence that even suggests aggravation during 
service.

Further, there is no medical evidence indicating that the 
extraction of a supernumerary tooth was due to the loss of 
substance of body of the maxilla or mandible, or to the loss 
of masticatory surface to warrant the assignment of a 
compensable rating under Diagnostic Code 9913.  See 38 C.F.R. 
§ 4.150.  The Board also points out that the veteran is not 
service connected for any other disability pertaining to the 
teeth.  

Under these circumstances, the Board finds that there is no 
basis for granting service connection for residuals of 
extraction of a supernumerary tooth, for compensation 
purposes.

B.  VA Outpatient Dental Treatment

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161.  As shown below, the veteran does not meet any of 
the criteria for eligibility under 38 C.F.R. § 17.161 and, 
thus, cannot be authorized outpatient dental treatment.  
Specifically, both the former and revised provisions of 
38 C.F.R. § 3.381 provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

Here, the veteran testified that he was treated initially 
with antibiotics to alleviate infections of his gums, 
following the October 1972 surgical procedure.  The service 
dental records also show that, subsequently, in August 1973, 
the veteran underwent in-scaling.  The post-service dental 
records note a referral to a periodontist in April 1975.  The 
veteran also testified that his front teeth had become loose, 
and that eventually one fell out and the other was extracted 
in March 2000.  While the service dental records suggest 
periodontal disease that required in-scaling in August 1973, 
the Board points out that there is no indication as to 
whether such treatment was for acute or chronic periodontal 
disease in service.  Even assuming, for the sake of argument, 
that the scaling the veteran received represented treatment 
for chronic periodontal disease in service, any such dental 
conditions related to service that are due to causes other 
than a combat wound or trauma are typically subject to the 
limitations of one-time treatment and timely application 
after service.  See 38 C.F.R. § 17.161(c) ("Class II (a)").  
In this case, the veteran was discharged from service on 
April 15, 1974, and he did not apply for dental benefits 
within one year of service discharge; thus, he is ineligible 
for Class II dental treatment.  

C.  Conclusion

Under these circumstances, the Board must conclude that the 
criteria for award of service connection for residuals of 
extraction of a supernumerary tooth, for purposes of 
receiving compensation and/or VA outpatient dental treatment, 
are not met.  See 38 C.F.R. § 3.381 (as in effect prior to 
and as of June 8, 1999) and 38 C.F.R. §§  4.149, and 17.161 
(2004).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the objective evidence simply does not 
support the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for residuals of extraction of a 
supernumerary tooth, for purposes of receiving compensation 
and/or VA outpatient dental treatment, is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


